Dismissed and Memorandum Opinion filed April 17, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-10-00510-CV
                                    ____________

                             JAMES BAXTER, Appellant

                                            V.

              ADVANTAGE CLAIMS RECOVERY, PAMELA DAVIS
                     AND RICHARD DAVIS, Appellees


                       On Appeal from the 164th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2005-37518



                           MEMORANDUM OPINION

       This is an appeal from a judgment signed June 2, 2010. The clerk’s record was
filed December 28, 2010. The reporter’s record was filed October 17, 2011. No brief
was filed.

       On March 1, 2012, this court issued an order stating that unless appellant submitted
a brief, together with a motion reasonably explaining why the brief was late, on or before
April 2, 2012, the court would dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore, Brown.




                                          2